DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 9, 13-16, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xin et al. (CN 105514932, ISR/IDS Document D1).
Regarding Claim 1, Xin discloses an apparatus (Figures 1-6), comprising: 
a single sense pin (VM, Figures 4-5) connected to a line of a device connected to the apparatus (connected to line P- of 302, Figures 4-5); 
a gate pin (DO/node coupled to the gate of FET4, Figures 4-5) configured to produce a gate signal to enable or disable a switch (comprising FET4, Figures 4-5, Paragraphs 51-54) connected between the line of the device connected to the apparatus and a system line (FET4/303 connected between P-and ground/negative terminal of 301, Figures 4-5); and 
control logic (comprising 202, 201, Figure 4, 300, Figure 5) configured to: at the single sense pin, determine a short between the device and the system ground (Paragraph 15, “…. by detecting the voltage control voltage regulating circuit output after delaying the first reference voltage, …. when the external load becomes a short-circuit state from a normal state, judging circuit judges that the difference between the first reference voltage and the detected voltage is less than the first predetermined threshold; logic control circuit controls the short circuit protection executing circuit is switched to the off state”, Paragraph 52); and based upon the determination of the short, disable the switch (Paragraph 15, “….logic control circuit controls the short circuit protection executing circuit is switched to the off state”, Paragraph 52).
Regarding Claim 5, Xin discloses the apparatus of Claim 1, wherein the control logic is further configured to determine the short through a determination that voltage at the single sense pin is above a first voltage threshold (Paragraph 8, “the determination circuit compares the first reference voltage and the detection voltage…”, Paragraphs 51-52).
Regarding Claim 6, Xin discloses the apparatus of Claim 5, wherein the control logic is further configured to determine that the short has ended through a determination that voltage at the single sense pin has subsequently fallen below a second voltage threshold (Paragraph 8, “the short circuit stage compares the second reference voltage and the detection voltage to determine whether the external load changes from short-circuit state to normal state”, Paragraphs 53-54).
Regarding Claim 7, Xin discloses the apparatus of Claim 6, wherein the first voltage threshold is higher than the second voltage threshold (first reference voltage VDD greater than the second reference voltage 5/6VDD, Paragraphs 38-39, 51, 53).
Regarding Claim 8, Xin discloses the apparatus of Claim 5, wherein the control logic is further configured to, based on a determination that voltage at the single sense pin previously exceeded the first voltage threshold, that voltage at the single sense pin is below the first voltage threshold, and that voltage at the single sense pin is above a second voltage threshold, continue to disable the switch (Paragraph 15, Paragraph 54, “…when the external load 208 is in short circuit state, the determination circuit 203 determines the detection voltage VM with the second reference voltage 5/6VDD between the difference value is greater than the second predetermined threshold, the logic control circuit 206 controls the fourth field effect transistor FET4 maintains the off state, and controls the fifth field effect transistor FET5 maintain the conducting state”).
Claim 9 basically recites a method corresponding to the apparatus of Claim 1. Therefore, Claim 9 is rejected at least for the same reasons as for Claim 1.
Claims 13-16 basically recite the method corresponding to the apparatus of Claims 5-8. Therefore, Claims 13-16 are rejected at least for the same reasons as for Claims 5-8.
Regarding Claim 17, Xin discloses a system (Figures 1-6), comprising: 
a single sense pin (VM, Figures 4-5) connected to a line, the line to connect the system and a connector to an external device (connected to line P- to connect to 302, Figures 4-5); 
a switch coupled between the line and system ground (comprising FET4, Figures 4-5); 
a gate pin (DO/node coupled to the gate of FET4, Figures 4-5) configured to produce a gate signal to enable or disable the switch (comprising FET4, Figures 4-5, Paragraphs 51-54); and connected between the line of the device connected to the apparatus and a system ground (FET4/303 connected between P-and ground/negative terminal of 301, Figures 4-5); and 
control logic (comprising 202, 201, Figure 4, 300, Figure 5) configured to: at the single sense pin, determine a short between the external device and the system ground (Paragraph 15, “…. by detecting the voltage control voltage regulating circuit output after delaying the first reference voltage, …. when the external load becomes a short-circuit state from a normal state, judging circuit judges that the difference between the first reference voltage and the detected voltage is less than the first predetermined threshold; logic control circuit controls the short circuit protection executing circuit is switched to the off state”, Paragraph 52); and based upon the determination of the short, disable the switch (Paragraph 15, “….logic control circuit controls the short circuit protection executing circuit is switched to the off state”, Paragraph 52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xin et al. (CN 105514932, ISR/IDS Document D1) in view of Chojecki et al. (US 2010/0007216).
Regarding Claim 2, Xin does not disclose the apparatus of Claim 1, wherein the control logic is further configured to enable a current sink to measure voltage from the line.
Chojecki discloses an apparatus comprising a current sense circuit (comprising 10, Figure 1), a gate terminal configured to enable/disable a switch (gate 4 of switch 3, Figure 1) and a control circuit (comprising circuitry proving mode signal SM1 to switch 31, Figure 1) configured to enable a current sink (when 31 is enabled by mode signal SM1 to provide current sink 32 current IOFF, Figures 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the apparatus of Xin, a controllable current sink as taught by Chojecki, to control the voltage on the line connected to the sense pin.
Claim 10 basically recites the method corresponding to the apparatus of Claim 2. Therefore, Claim 11 is rejected at least for the same reasons as for Claim 2.
Claim 18 basically recites the system corresponding to the apparatus of Claim 2. Therefore, Claim 18 is rejected at least for the same reasons as for Claim 2.
Claims 3-4, 11-12, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xin et al. (CN 105514932, ISR/IDS Document D1) in view of Jordan (US 5,581,433).
Regarding Claim 3, Xin does not disclose the apparatus of Claim 1, wherein the control logic is further configured to enable a current source applied to the single sense pin to cause a voltage drop across an offset resistor on the line of the device connected to the apparatus, the switch, or a combination of the offset resistor and the switch, the voltage drop to indicate the short.
Jordan discloses an apparatus (Figures 1-5) comprising a current sense circuit comprising a terminal (terminal coupled to 214, 218, Figure 3), a control logic configured to control a gate terminal of a switch (comprising 200, Figure 3, output 102 coupled to the gate of switch 20, Figure 1), and to enable a current source applied to the sense terminal to cause a voltage coupled on the line connected to the sense terminal (output of 200, 209 controls switch 208 to enable current source 210, Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the apparatus of Xin, a controllable current source as taught by Jordan, to control the voltage on the line connected to the sense pin. 
Regarding Claim 4, combination of Xin and Jordan discloses the apparatus of Claim 3, wherein the control logic is further configured to disable the current source based upon the determination of the short (Jordan, Column 5, lines 12-29).
Claims 11-12 basically recite the method corresponding to the apparatus of Claims 3-4. Therefore, Claims 11-12 are rejected at least for the same reasons as for Claims 3-4.
Claims 19-20 basically recite the system corresponding to the apparatus of Claims 19-20. Therefore, Claims 18 is rejected at least for the same reasons as for Claims 3-4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scheel (US 11,205,894) discloses an apparatus (Figures 1-6), comprising: a single sense pin (55, Figures 1-4,6) connected to a line of a device connected to the apparatus (connected to line 16, Figures 1-4,6); 
a gate pin (pin of Q1/Q2 connected to the gate of Q1/Q2, Figures 1-4,6) configured to produce a gate signal to enable or disable a switch (DISB signal to 54, to output DISB to the gate of Q1/Q2, Figures 1-4,6) connected between the line of the device connected to the apparatus and a system line (Q1/Q2 connected between 17 and VSYS); and control logic (comprising 54) configured to: at the single sense pin, determine a short between the device and the system ground (Column xx, lines xx); and based upon the determination of the short, disable the switch (Column 7, lines 21-35).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        

/LUCY M THOMAS/Examiner, Art Unit 2836, 8/25/2022